DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                 

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 2, and 4 -15 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al (Pub. No.: US 2015/0088897 A1; hereinafter Sherman) in view of Grenier (Pub. No.: US 2013/0282722 A1; hereinafter Grenier)
               Consider claims 1, 7, and 8,  Sherman clearly shows and discloses a report evaluation device, a non-transitory computer readable recording medium, and a report evaluation method of an electronic device comprising: receiving , at the electronic device,  a report from at least one client terminal, wherein the report is initiated by a user at the at least one client terminal to indicate detection of inappropriate content (identifying a report of inappropriate content received from a user, the report  identifying a content item the user has identified as inappropriate and an identification of the user, users may be able to annotate portions of the online location (e.g., a particular post, comment, section, page, etc.) which they believe to be inappropriate, such that the report is specific to the particular portion of the online location) (abstract, paragraphs: 0008 and 0009); analyzing, using the electronic device, content included within the report to determine at least one data type of the content, wherein the at least one data type is selected from the group consisting of video, audio and text  (analyzing one or more reports of inappropriate content, the type or category of content identified in the report, The report can identify and/or include the particular content item identified by the user, which may include a portion of the online location (i.e., a table, post, message, etc.) in which the potentially inappropriate material is located, as well as the entire webpage in which the potentially inappropriate material exists) (paragraphs: 0009, 0041); determining, using the electronic device,  a category of the received report, wherein the category is based on the at least one data type of the content (the content category engine 148 determines the type or category of content associated with the received report. In some instances, the report may include an identification of the category of content, either provided manually by the reporting user or generated automatically based on an automated review of the identified content or based on a pre-defined content type associated with the portion of the website or other online location associated with the report) (paragraphs: 0025); identifying, using the electronic device, a model corresponding to the category (different types of content may include abusive language (i.e., foul language, bigoted language, etc.), sensitive company information, or other suitable types. Sensitive company information, such as financial information) (claim 12, paragraphs: 0025, shows examples for identifying a model based on category of the content); evaluating, using the electronic device, a reliability of the received report through the model, wherein the received report includes an indication by the user of detection of inappropriate content (based on an evaluation of the inappropriateness of the content and the identity of the reporting user, can automatically remove the identifying and repoted inappropriate content) (paragraphs:0008, 0016, and 0023-0024); however, Sherman does not specifically disclose wherein the at least one data type is selected from the group consisting of video, audio and text; and  generating and outputting, from the electronic device, information on the reliability.
                In the same field of endeavor, Grenier clearly specifically disclose wherein the at least one data type is selected from the group consisting of video, audio and text (paragraph 0043); and generating and outputting, from the electronic device, information on the reliability (two or more of the aggregate level scores are combined to obtain a Mixed Aggregate Level Score (MALS). The mixed aggregate level score is compared to a threshold. If the threshold is exceeded then the level may be escalated to higher scrutiny, such as by sending one or more items in the grouping with the high MALS to a human moderator for review) (paragraphs: 0056- 0057).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Grenier into teaching of Sherman for the purpose of providing example for receiving, at the electronic device, a report from at least one client terminal.     
               
               Consider claims 2 and 9, Sherman and Grenier, clearly show a report evaluation device, and a report evaluation method, wherein the report includes video information, text information, or audio information (Grenier: paragraphs: 0043).                                
                Consider claims 4 and 11, Sherman and Grenier, clearly show a report evaluation device, and a report evaluation method, further comprising: evaluating the reliability of the received report according to a predetermined criterion independently of the model; and updating an associated model in response to the evaluation result (Sherman: paragraphs: 0016-0017).      
                  Consider claims 5 and 12, Sherman and Grenier, clearly show a report evaluation device, and a report evaluation method, wherein the report includes information about inappropriate video content, information about inappropriate text content, or information about inappropriate sound content (Sherman: paragraphs: 0025)
                   Consider claims 6 and 13, Sherman and Grenier, clearly show a report evaluation device, and a report evaluation method, wherein the model corresponds to one of a sound censoring algorithm, a video censoring algorithm, a text censoring algorithm, or a gesture censoring algorithm (Grenier: paragraphs: 0043).       

                    Consider claim 10, Sherman and Grenier, clearly show wherein the report receiving part is further configured to receive the report from at least one client terminal among a plurality of client terminals that have established a video call session with each other (Grenier: paragraphs: 0043 and 0063).       
             
        Consider claim 14, Sherman and Grenier, clearly show a report evaluation device, and a report evaluation method, wherein determining a category of the received report includes determining a category of the report based on any one of a type of content included in the report, a type of language corresponding to the report, or a request path for generating the report (Sherman: paragraphs: 0025).      
         Consider claim 15, Sherman and Grenier clearly show the method and the non-transitory computer readable medium, further comprising transmitting at least some of information included in the report and reliability evaluation result information of the report to an external device based on the information on the reliability (Grenier: paragraphs: paragraphs: 0056- 0057).       
3.                       Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over Sherman et al (Pub. No.: US 2015/0088897 A1; hereinafter Sherman) in view of Grenier (Pub. No.: US 2013/0282722 A1; hereinafter Grenier) and Sambaugh et al (Patent No.: US 7,151,826 B2; hereinafter Sambaugh)
                     Consider claim 3, Sherman and Grenier do not teach a report evaluation device, and a report evaluation method, further comprising: establishing a video call session between a plurality of client terminals, wherein the report is received from at least one client terminal among the plurality of client terminals in receiving a report.
             In the same field of endeavor, Sambaugh clearly specifically disclose a report evaluation device, and a report evaluation method, further comprising: establishing a video call session between a plurality of client terminals, wherein the report is received from at least one client terminal among the plurality of client terminals in receiving a report (When a stress level/inappropriate content exceeds a predetermined threshold, a supervisor engagement module 210 engages the supervisor agent 212 into the call transaction between the caller 201 and the agent 214) (col. 5, lines 60-67, col. 6, lines 1067)
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Sambaugh into teaching of Sherman and Grenier for the purpose of determining an inappropriate content between caller and agent and then engaging a supervisor agent into the call in order to improve customer service. 
               


Response to Arguments

           The present Office Action is in response to Applicant’s amendment filed on September 19, 2022. Applicant amended claims 1, and 8. Claims 1-15 are now pending in the present application.                                                                                                                                                              
           
             Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.     
                       
Conclusion                        
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656